DETAILED ACTION
RE: Yu et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 4/20/2022 is acknowledged. Claims 1-9 and 11-30 are pending. Claim 10 has been canceled. Claims 24-30 are withdrawn from consideration. Claims 1, 3, 5, 6, 8, 9, 11-13, 15-18, 21 and 29 have been amended.
3.	Claims 1-9 and 11-23 are under examination.

Priority
4.	The effective filing date of claim 11 has been redetermined to be the filing date of 62/679,510 (i.e. 6/1/2018) in view of applicant’s amendment to the claim.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 10/15/2021 and 4/20/2022 have been considered by the examiner.

Objections Withdrawn
6.	The objections to claims 8, 9 and 11-13 for the recitation of “a fragment thereof” and to claim 11 for reference to the Tables in the specification are withdrawn in view of applicant’s amendment to the claims. 
Rejections Withdrawn
7.	The rejection of claims 5 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of applicant’s amendment to the claims.  
8.	The rejection of claims 1-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,815,307, in view of Yu et al. (US2015/0297696, pub. date: 10/22/2015), and Stewart et al. (US 2016/0051672, pub. date: 2/25/2016) is withdrawn in view of applicant’s submission of a terminal disclaimer.

Objections Maintained
9.	Claims 1, 15, 19-20, and amended claims 9, 13 remain/are objected to for the recitation of a term “negative immune checkpoint” is maintained.
The response states that those of ordinary skill in the art would understand that a "negative immune checkpoint" refers to an immune checkpoint inhibitor. The term "immune checkpoint inhibitor" is common parlance within the Western scientific community. 
Applicant’s arguments have been carefully considered but are not persuasive. An immune checkpoint inhibitor is known in the art as an agent (e.g. antibody) that inhibits the function of an immune checkpoint protein. If the term "negative immune checkpoint" refers an immune checkpoint inhibitor, the limitations “anti-negative immune checkpoint agent” and “anti-negative immune checkpoint antibody” in the claims would be “anti-immune checkpoint inhibitor agent”, and “anti-immune checkpoint inhibitor antibody”, respectively. However, such interpretations are clearly incorrect as the agent or the antibody is the immune checkpoint inhibitor. Because the meaning of the claims is unclear, the objection is maintained. 

10.	The objection to claims 3 and 5 for the recitation of “PD-1/PD-L1 antigen” is maintained. It is unclear if it means PD-1 or PD-L1, or PD-1 and PD-L1.
The response states that the terms PD-1 and PD-L1 are commonly used together in the scientific community, as PD-L1 is the ligand for PD-1. It might be incorrect to say PD-1 or PD-L1, or PD-1 and PD-L1, as one may exclude the other. Therefore, Applicant requests that the term is left unaltered, and it's meaning is and/or.
Applicant’s arguments have been carefully considered but are not persuasive. The phrase “an antigen is PD-1/PD-L1” encompasses “PD-1 and PD-L1”. An antigen (a singular form) can only be PD-1 or PD-L1, not both.  

Rejections Maintained
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 9 and 13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(Note: parts A-D and F-G of the rejection on pages 6 and 7 of the office action mailed on 10/20/2021 have been withdrawn in view of applicant’s amendments to the claims).
	The response states that although the concept of an antibody inhibitor of the immune checkpoint is synonymous with an anti-immune checkpoint antibody, Applicant amends the claims 9 and 13 as Anti-negative immune checkpoint agent" to correct literal antecedent basis. 
	Applicant’s arguments have been carefully considered but are not persuasive. The claims have been amended to recite the limitation "the at least one anti-negative immune checkpoint agent”. There is insufficient antecedent basis for this limitation in the claims. Claims 9 and 13 depend or ultimately depend from claim 1. Claim 1 does not mention at least one negative immune checkpoint agent.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 4 and 23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
The response states that as noted in the Specification at paragraph [0070] and [00197], Budapest Treaty deposits have been made of the hybridoma designated 2C2 (deposited under ATCC Accession No.: PTA-121138), the hybridoma designated 3D7 (deposited under ATCC Accession No.: PTA- 121310), the hybridoma designated 7A11 (deposited under ATCC Accession No.: PTA-121311), the hybridoma designated 2F8 (deposited under ATCC Accession No.: PTA-121137), and the 9Application No. 16/429,614 (Docket No. G3004-01201US)Response to Non-Final Office Action dated October 20, 2021hybridoma designated lEl (deposited under ATCC Accession No.: PTA-121312), from which antibodies as described in the Specification were produced. Applicant believes that proof of deposit satisfies enablement requirements. 
Applicant’s arguments have been carefully considered but are not persuasive as the specification does not disclose which of the four deposited hybridomas produce the claimed OBI-888, and OBI-898. Furthermore, there is no statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent. 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-5, 7-9, 11-20 and 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO2015/157629A1, pub. date 10/15/2015, IDS filed on 8/22/2019), in view of Yu et al. (US2015/0297696A1, pub. date: 10/22/2015).

17.	Claims 1-9 and 11-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO2015/157629A1, pub. date 10/15/2015, IDS filed on 8/22/2019), in view of Yu et al. (US2015/0297696, pub. date: 10/22/2015), further in view of Stewart et al. (US 2016/0051672, pub. date: 2/25/2016).

18.	Claims 1-5, 7-9, 11-20 and 22-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO2015/157629A1, pub. date 10/15/2015, IDS filed on 8/22/2019), in view of Yu et al. (US2015/0297696, pub. date: 10/22/2015), further in view of US20170101462A1 (Yu et al., pub. date: 4/13/2017).

	The response states that each of the above §103 rejections require Yu et al. (US2015/0297696, pub. date: 10/22/2015) to support the argument. Applicant submits that Yu et al. was under common ownership by OBI Pharma Inc. at the time of filing, as evidenced by identical applicant names. Therefore, as Yu et al. is excluded as prior art under an exception under 35 U.S.C. 102, it is unavailable for support under 35 USC 103. Therefore, each of the rejections presented under 103 are unsupported without the subject matter of Yu et al. 
	Applicant’s arguments have been carefully considered but are not persuasive. Yu et al. was published on 10/15/2015 and qualifies as a prior art under AIA  35 U.S.C. 102(a)(1) reference. The AIA  35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under AIA  35 U.S.C. 102(a)(1) (MPEP 2154.02C). 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claim 1, 2, 4, 7, 9, 11, 13, 14 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The rejection was previously made to claims 5, 10 and 13 (see paragraph 17 of the last office action). Claim 10 has been canceled. The rejection of claim 5 is withdrawn in view of applicant’s amendment to limit the anti-negative checkpoint agent to an antibody. Claim 13 remains rejected as the amendment does not overcome the rejection.
The rejection has been applied to claims 1, 2, 4, 7, 9, 11, 13, 14 and 15-18 because these claims have been amended to recite “an anti-negative immune checkpoint agent”. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
The claims recite “an anti-negative immune checkpoint agent”. The term “agent” broadly include but not limited to small molecules, proteins, peptides, nucleic acids and antibodies. The specification only discloses one type of agents for the genus, which is antibodies. Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “an immune checkpoint agent” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the agents are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed antibodies cannot be considered a representative number of the species for the genus because antibodies are structurally distinct from non-antibody proteins, peptides, small molecules and nucleic acids.  
Sasikumar et al. (BioDrugs, 2018: 32:481-497) teaches that in comparison, non-antibody-based checkpoint inhibition strategies are considerably behind in their development (page 432, paragraph 1). Sasikumar et al. teaches that inherent challenges in identifying a small molecule capable of recognizing a relatively large interface of receptor-ligand interaction typically lacking well defined pockets (unlike an enzyme target) may have further deterred researchers from exploring small molecule options (page 484, left column, paragraph 2). Sasikumar et al. discloses that the first generation of compounds (peptides) were shown to exhibit antitumor activity in mouse tumor models in 2018 (page 484, right column, see citations 30 and 31). Sasikumar et al. disclose that CA-170 is the first and only orally bioavailable small molecule checkpoint inhibitor currently in clinical development (page 493, column 2). Therefore, at the time the invention was filed (2018), only antibodies were known as therapeutic inhibitors for immune checkpoint proteins. 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues'' which, the court stated, “fails to distinguish any steroid from others having the same activity or function'' and the expression “an antibiotic penicillin'' fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “an immune checkpoint agent”' does not distinguish any particular proteins, peptides, small molecules and nucleic acids from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	In the absence of structural characteristics that are shared by members of the genus of anti-negative immune checkpoint agents, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of all immune checkpoint agents. Applicant was only in possession of following agents: antibodies.

Conclusion
21.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643